                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


ANTHONY WAYNE COOKS,                       )
                                           )
             Movant,                       )
                                           )             CIVIL ACTION NO.
VS.                                        )
                                           )             3:16-CV-1773-G (BN)
UNITED STATES OF AMERICA,                  )
                                           )
             Respondent.                   )




          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE
        JUDGE, AND DENYING A CERTIFICATE OF APPEALABILITY


      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. An objection was filed by movant. The district court

reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error. Finding no error, the

court ACCEPTS the findings, conclusions, and recommendation of the United States

Magistrate Judge.

      Considering the record in this case and pursuant to Federal Rule of Appellate

Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings,

and 28 U.S.C. § 2253(c), the court DENIES a certificate of appealability. The court
adopts and incorporates by reference the magistrate judge’s findings, conclusions, and

recommendation filed in this case in support of its finding that the movant has failed

to show (1) that reasonable jurists would find this court’s “assessment of the

constitutional claims debatable or wrong,” or (2) that reasonable jurists would find

“it debatable whether the petition states a valid claim of the denial of a constitutional

right” and “debatable whether [this Court] was correct in its procedural ruling.” Slack

v. McDaniel, 529 U.S. 473, 484 (2000).*


      *
              Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended
effective on December 1, 2009, reads as follows:

                    (a) Certificate of Appealability. The
                    district court must issue or deny a certificate
                    of appealability when it enters a final order
                    adverse to the applicant. Before entering the
                    final order, the court may direct the parties to
                    submit arguments on whether a certificate
                    should issue. If the court issues a certificate,
                    the court must state the specific issue or
                    issues that satisfy the showing required by 28
                    U.S.C. § 2253(c)(2). If the court denies a
                    certificate, the parties may not appeal the
                    denial but may seek a certificate from the
                    court of appeals under Federal Rule of
                    Appellate Procedure 22. A motion to
                    reconsider a denial does not extend the time
                    to appeal.

                    (b) Time to Appeal. Federal Rule of
                    Appellate Procedure 4(a) governs the time to
                    appeal an order entered under these rules. A
                    timely notice of appeal must be filed even if
                                                                           (continued...)

                                          -2-
      In the event movant will file a notice of appeal, the court notes that movant

must pay the $505.00 filing fee or file a motion for leave to proceed in forma pauperis

on appeal.

      SO ORDERED.


April 24, 2019.




                                             ___________________________________
                                             A. JOE FISH
                                             Senior United States District Judge




      *
          (...continued)
                       the district court issues a certificate of
                       appealability.

                                              -3-
